Citation Nr: 1714360	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  07-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 1981 and from May 2001 to June 2005 with the United States Air Force.  The Veteran served with the Air National Guard of Maryland from September 1980 through April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in part, service connection for bilateral shin splints and assigned a noncompensable rating, effective June 2, 2005.  The Veteran filed a timely notice of disagreement in June 2006.  

In February 2009, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In July 2009, the Board remanded the case for further development of the record.  In August 2011, the Board denied the claim for an initial compensable rating for bilateral shin splints.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a Joint Motion for Remand, vacated the Board's August 2011 decision denying the Veteran's claim for an initial compensable rating for bilateral shin splints, and remanded the claim to the Board for action consistent with the Joint Motion.  In March 2013, the Board remanded the claim for further development of the record, to include obtaining a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  

The Board notes that in August 2011, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was referred back to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  In March 2013, the issue of entitlement to vocational rehabilitation benefits was referred back to the AOJ for appropriate action.  It does not appear that the AOJ has acted on these claims.  Therefore, the issues of entitlement to TDIU and vocational rehabilitation benefits are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Throughout the rating period, the Veteran's bilateral shin splints are productive of marked disability; there is resultant pain on weight bearing and limitations on walking and standing. 


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but no more, for each of the Veteran's left and right leg shin splints have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5022, 5299-5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA record treatment records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in April 2006, October 2009, and June 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Laws and Regulations

In general, the assignment of a particular diagnostic code is dependent on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a claim for a higher rating, VA must consider which diagnostic code or codes are most appropriate for application in the claimant's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Diagnostic Code 5262 addresses disorders of the tibia and fibula.  Under that code, where there is impairment of the tibia and fibula with malunion and with slight knee or ankle disability, a 10 percent rating is warranted.  With malunion and with moderate knee or ankle disability, a 20 percent rating is assigned, but with marked knee or ankle disability, a 30 percent rating is assigned.  When manifested by nonunion with loose motion, requiring a brace, a 40 percent rating is assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 5262 (2016). 

Diagnostic Code 5022 contemplates periostitis, which is rated on the basis of limitation of motion of the affected parts as degenerative arthritis, under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Burton, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" and therefore warrant a higher rating); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of 38 C.F.R. § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  A 10 percent rating under 38 C.F.R. § 4.59 requires that the diagnostic code under which the Veteran is rated contains a 10 percent rating.  Sowers v. McDonald, 27 Vet. App. 472 (2016).

Analysis

The Veteran contends that the severity of his bilateral shin splints is not accurately reflected by a noncompensable rating.  The Veteran describes his condition as pain in both legs that extends to the bottoms of his feet and has worsened with time.  The pain significantly reduces his ability to walk or exercise.  See June 2006 notice of disagreement.  

At his February 2009 hearing, the Veteran asserted that he utilized orthotics for his bilateral shin splints.  He said his shin pain was incredibly painful and had worsened to include soreness of the knees, ankles, back of the legs, calves, and Achilles tendon, the last of which he describes as so tight that the thought it was going to break.  He said that walking was problematic.  He said he took over the counter medication to alleviate his pain. 

Service treatment records reflect that the Veteran was diagnosed while in service with shin splints, posterior tibialis tendinopathy, and possible periostitis.  See June through October 2004 service treatment records.  

In an April 2006 VA examination, the Veteran reported that his shin splints began while in service, with pain radiating down both shins.  He reporting that running, jumping, and going up and down stairs made the pain worse.  The examiner found pain upon palpitation, but that there were no joint or foot problems.   

In May 2006, the RO granted service connection for bilateral shin splints and assigned a noncompensable disability rating, effective June 2, 2005.

In an October 2009 VA examination, the examiner noted that the Veteran had pain which had gotten progressively worse since onset and that he used a cane to walk.  He said he stayed off of his feet when the pain became worse.  The Veteran reported flare-ups occurring weekly for one to two days, the severity of which left him bed-bound.  He did not specify the cause of the flare-ups.  In this regard, it is noted that he is service-connected for degenerative disc disease of the lumbosacral spine at the rate of 20 percent since February 2009, which can be evaluated on the basis of incapacitating episodes.  On objective examination, there was tenderness to palpation of both legs.  There was no restriction or pain with range of motion of the knees or ankles, no functional limitation of standing or walking, and no evidence in the feet of abnormal weight bearing.  It was also noted that there was a significant effect on his occupation with increased absenteeism due to bilateral shin splints, and it was conversely noted that his shin splint pain did not interfere with his work which was sedentary.

The Veteran was afforded a VA examination in June 2016.  He reported bilateral lower leg pain since 2003, which started while running and continues to cause pain with standing and walking.  The Veteran reported having to use a cane regularly.  It was objectively noted that his condition did not affect range of motion of the knee or ankle.  The examination was deemed medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  There was pain on weight bearing and evidence of localized tenderness or pain on palpation of the joint or associated tissue.  It was noted that he had moderately to severe tenderness along the medial proximal tibia due to his leg condition and utilized a cane.  The VA examiner found that the Veteran's bilateral shin splints had progressed to chronic periostitis.  It was concluded that the pain from his periostitis was debilitating, and resulted in limited weight bearing, standing and walking.

The Veteran is in receipt of a noncompensable rating under Diagnostic Code (DC) 5299-5262 (impairment of the tibia and fibula).  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen); see also 38 C.F.R. § 4.27 (2008) (unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  Most recently, a medical examiner indicated that the Veteran's shin splints have progressed into periostitis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5022, periostitis is rated on the basis of limitation of motion of the affected part as degenerative arthritis.
  
Resolving reasonable doubt in favor of the Veteran, the Board finds that an increased rating to 30 percent each, but no more, is warranted during the appeal period as the evidence of record demonstrates that bilateral shin splints are productive of marked disability, and are manifested by complaints of debilitating pain and result in limited weight bearing and walking.  38 C.F.R. § 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5262.  The April 2006 VA examination report indicates that the Veteran suffered from extremity pain going up and down stairs.  The October 2010 VA examination report reflects that the Veteran had pain and that he used a cane to assist in walking.  He reported having weekly flare-ups which resulted in him being bed bound for several days, although it is not clear what the basis for the flare-ups was.  The June 2016 VA examination report described the Veteran's bilateral shin splints as progressing to chronic periostitis.  The examiner noted that the chronic periostitis caused debilitating pain on weight bearing, resulting in limited standing and walking. The tenderness was described as moderate to severe.  

It is acknowledged that some of the evidence on file conflates the symptoms of the Veteran's back disability and his bilateral shin splints in terms of occupational impairment.  However, the Veteran's consistent statements regarding pain and functional impairment, particularly when standing and walking are undebatable.  Similarly, the objective evidence regarding tenderness on palpation and limitations on mobility are uncontroverted.  Given the Veteran's complaints of pain with marked functional limitation, a 30 percent evaluation is warranted for each of the shin splints, left and right.  Separate 30 percent ratings for each leg are warranted as the diagnostic criteria contemplate a single extremity and not a combined bilateral disability picture.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 40 percent rating is not warranted as his bilateral shin splints are not productive of nonunion with loose motion, requiring a brace.  Although the Veteran utilizes a cane, he does not use a brace.  There is no evidence of any instability.  Therefore, a rating higher than 30 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The Veteran is not entitled to a higher rating under Diagnostic Code 5022.  As noted above, there is no joint involvement or limitation of motion associated with the Veteran's bilateral shin splints.  Even assuming, however, any limitation of motion is attributable to shin splints, it has been described as slight at worst which does not result in more than the currently assigned 30 percent rating. 

In summary, for the reasons and bases expressed above, the Board has concluded that the evidence supports an initial rating of 30 percent each, but no more, for the Veteran's right and left shin splint disabilities.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate. 

The Veteran's symptom of pain in his shins bilaterally is contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria, such as a marked interference with his employment or frequent periods of hospitalization.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular ratings assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.



ORDER

A 30 percent rating, but no more, for each of the Veteran's left and right leg shin splints, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


